NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE MICHAEL BEN GRAVES,
Petiti0ner.
MiScel1ane0us D0cket No. 988
011 petition for writ of mandamus to the Merit Sys
tems Protection B0ard in case no. SF3330100696-I-1.
IN RE MICHAEL BEN GRAVES,
Petitioner.
MiSce11ane0uS Docket N0. 991
On petition for writ of mandamus to the Merit SyS-
terms Pr0tection B0ard in case 110S. SF333009725-I-1,
SF3330090725-B-1, SF-3330090570-I-1,
AND SF3330()90570-B-1.
ON PETITION

lN RE GRAV`ES 2
Before BRYs0N, SoHALL, and PRosT, Circuit Judges.
PER CUR1AM.
0 R D E R
In the two above-captioned matters, l\/Iichael Ben
Graves petitions for a writ of mandamus to vacate all
"void" orders of the Merit Systems Protecti0n Board and
to provide discovery to Graves.
Mandamus is a drastic remedy reserved for extraor-
dinary situations. See Allied Chemical Corp. v. Daiflon,
Inc., 449 U.S. 33, 34 (1980). "The federal courts tradi-
tionally have used the writ only ‘to confine an inferior
court to a lawful exercise of its prescribed jurisdiction or
to compel it to exercise its authority when it is its duty to
do s0.’” Gulfstream AeroSpace C'orp. v. Mayacamas Corp.,
485 U.S. 271, 289 (1988) (quoting Roche u. Evaporated
Milk Ass’n, 319 U.S. 21, 26 (1943)). The burden is on the
petitioner to establish that his right to issuance of the
writ is clear and indisputable, Allied, 449 U.S. at 35, and
that there is no other adequate remedy to attain the
desired relief Mallard v. United Sto,tes District C0urt,
490 U.S. 296, 309 (1989).
Graves has not shown that he has no other adequate
remedy to attain the desired relief, i.e., he has not shown
that he could not raise issues concerning his requests for
discovery within any timely petition for review to this
court from a final Board decision. Instead, he makes only
general assertions that he was denied discovery. We deny
his petitions for writs of mandamus.
Accordingly,
IT ls 0Rn1-man THAT:
The petitions for writs of mandamus are denied

NU
IN RE GRAVES
FoR THE CoURT
V 76 2011 131 Jan H0rba1y
Date J an Horbaly
l\/Iichael Ben Graves
Clerk
Daniel B. Volk, Esq. F"_
ED
U.3. COURT 0F APPRLS FOR
THE FEDERAL CIRCUlT
NOV 1 6 2011
.lAN HORBALY
CLERK